Citation Nr: 0116702	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  01-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) from an April 2000 rating decision 
by the Pittsburgh, Pennsylvania RO, which denied service 
connection for PTSD.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The veteran claims that while 
he was serving on the USS Forrestal in July 1967, there was a 
malfunction in a rocket system that caused an explosion and 
ignited a fire, which killed 135 men and injured many others.  
The veteran stated that he helped extinguish the fire, 
transported wounded men, and cleaned up the debris 
afterwards, which included burnt body parts.  As a result, 
the veteran alleges he has had to resort to drinking to 
sleep, has had recurring nightmares, and has felt nervous, 
anxious, and depressed.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).

A review of the claims file indicates that the U.S. Armed 
Services Center for Research of Unit Records submitted a 
report to the RO in February 2000 confirming the veteran's 
alleged traumatic incident.  The report stated that the ship 
in question did experience an explosion and resulting fire 
that killed 134 men and injured many others.  Furthermore, 
the veteran's service personnel records verify that the 
veteran was stationed aboard the USS Forrestal at the time of 
the explosion.

Moreover, the evidence of record notes that the veteran has 
been diagnosed as having PTSD.  Specifically, the veteran 
underwent psychiatric testing in September 1999 by the Social 
Security Administration (SSA), where the veteran was 
diagnosed as suffering from PTSD.   However, a March 2000 VA 
examination report notes that the veteran did not meet the 
diagnostic criteria for PTSD.

The Board notes that the VA examiner did not review the 
medical findings made by SSA.  Because of the opposing 
medical opinions in this case, the Board concludes that 
additional development is in order.

Furthermore, the record indicates that the veteran was 
granted disability benefits from the SSA in September 1999.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that Social Security records are 
relevant to claims for disability compensation and that not 
only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although 
Social Security records are usually relevant to increased 
rating and unemployability determinations, the Board is of 
the opinion that they should be obtained in this case because 
of the history and diagnoses that might be contained in the 
medical reports supporting the grant of benefits.

In addition, the March 2000 VA examination report notes that 
the veteran was seen at the VA PTSD clinic in 1999.  
Significantly, however, no attempt was made to obtain the 
veteran's complete record of treatment at the VA PTSD clinic.  
The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review of the 
veteran's claim may be undertaken.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the SSA in 
order to obtain copies of all medical 
records considered in the September 1999 
decision in favor of the veteran.  All 
records obtained should be associated 
with the claims file. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD.  After securing the necessary 
releases, the RO should request copies of 
any medical records, including the VA 
PTSD clinic records referenced in a March 
2000 VA examination report, that have not 
been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
Psychiatrist.  The examiner should 
thoroughly review the claims folder in 
detail, including the medical records 
received from the SSA and a copy of this 
Remand prior to examination.  If PTSD is 
diagnosed, the examiner should state for 
the record the specific stressor(s) 
reported by the veteran and whether each 
of the reported stressors is adequate to 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.  All findings and 
opinions should be reconciled with the 
evidence already of record and the 
examiner should provide complete 
rationale for all opinions and 
conclusions expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.  Following any further 
indicated development, the RO should 
review the claim for service connection 
for PTSD.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




